AILSHIE, J.,
Concurring. — The chief justice has so fully and clearly covered the questions raised that there seems but little left to be said. The importance of this ease and the newness of the field of legislation covered prompt me to add a few observations to what has been so logically stated by the principal opinion and in which I fully concur.
I shall briefly state some additional reasons which have led me to the unavoidable conclusion at which the court has arrived in this ease, with reference both to the mandatory nature of the first and second choice requirements of the law and the expenditures by candidates.

First and Second Choice.

In the outset it should be remembered that the right to vote or to exercise the elective franchise is not an inalienable right but is rather a privilege conferred by the state. (15 Cyc. 280, 281.) It is a purely political right granted by the people collectively in the exercise of the political powers of the state. *508In this state the framers of the constitution by see. 3, art. 6 thereof, placed certain restrictions and limitations upon the-right to vote and hold office. Not content, however, with these limitations and restrictions and differing ’ from many other state constitutions, they added the provisions of sec. 4, art. 6, which say: “The legislature may prescribe qualifications, limitations, and conditions for the right of suffrage additional to those prescribed in this article, but shall never annul any of the provisions in this article contained.”
It follows unmistakably that under our constitution the legislature has the right to prescribe the “limitations and conditions” under which the right of suffrage may be exercised, and that it was within the legislative discretion and' power to say to every citizen that he shall under certain circumstances, if he votes at all, indicate both a first and a second, choice for an officer. Every voter takes the chances at every election of losing his vote in so far as the selection of his. particular candidate is concerned, but the legislature has by this act endeavored to in a measure protect each voter against such contingency unless an .opposing candidate has obtained a majority of all the votes cast.
When I consider the moying purpose of the lawmakers in-the enactment of this law and the imperative form of the verb - used- in section 14 of the act, and the reasons which must have led to the insertion of the second choice feature of the act, I can arrive at no other rational conclusion than that it was-intended to be mandatory. The same form of verb is used in directing the voter to “mark only” his party ticket and to “not vote” for the same person for both first and second choice, and yet I presume no one would contend that these-provisions are not mandatory. It was intended to reduce to-a minimum the possibilities of thwarting the will and purpose of the people in the selection of party candidates, and at the same time have every choice or selection represent as nearly as might be a majority of the electors of his party. This purpose can only be accomplished, if at all, through a mandatory second choice. An optional second choice would at once open up avenues and possibilities for organization and deception of' *509voters that would render the second choice a snare for the unwary and a plaything for the crafty. If only optional, it would at once become a race between opposing candidates and their supporters to see who could organize the largest number •of his followers to vote only a first choice so that no unbiased preference might be expressed by his supporters to be counted in the contingency of no first choice selection. Such an organization would give the best organizer the largest possibility of second choice votes from the first choice supporters of the opposing candidates. The race would then be won by the best organizer and manipulator. This is one of the things that law was intended to discourage and minimize as far as possible in the selection of candidates. However far in actual practice the law may fall short of accomplishing its purpose in securing a free and unbiased expression of the people in the selection of party nominees, it will still remain a fact that the spirit and intent of the law is written large all through the act and points to the unmistakable purpose to make the second choice mandatory.
It was suggested on argument that a voter might have no second choice. That is wholly improbable with'one who cares to vote at all. After the voter has expressed his first choice, he will in all probability still have a preference among the other candidates whose names are printed on the ballot, but if he should be unable to choose between them he may write the name of someone else on his ballot. There are as many chances that a voter may not find his first choice printed on the ballot as that his second choice may not be there. It sometimes happens that the voter’s first choice is not a candidate for office, but that does not deprive him of doing the next best thing in choosing among those who are candidates.

Expenditures■ of Candidates.

On the question of expenditures by candidates but little has "been said by counsel for petitioner. Counsel who argued the 'Case on behalf of the secretary of state take different views, the assistant attorney general contending that secs. 24, 25, 26, ;and 28, limiting the expenditures, apply only to a candidate *510after his nomination paper or petition has been filed and he has accepted the nomination; while other counsel insist that these sections of the act cover all expenditures a candidate may make at any time for the purpose of furthering his interests and promoting his nomination. Now, it seems to me that the unbiased person reading these provisions of the law, which are in very plain and simple language, would never suspect, unless' it was suggested to him, that there is any limitation as to time either expressed or implied in the statute. It is only the suggestion that we construe into it a limitation that raises -any question or discussion at all on that point. The expenditure, is limited, but the time within which that limited expenditure may be made is wholly unlimited. The purpose of the expenditure is the test of its lawfulness without reference to time.
In a popular government the laws are supposed to reflect the will of the people, and to be in such language and form as the people understand, and thus we differ from the rule of Caligula, who wrote his edicts so small and hung them so high the people could not read them. Modem laws are made to be read by the people, and indeed the law presumes that every one of its subjects knows and understands its terms and provisions. In order, therefore, to reach a reasonable and sensible construction of the law, words that are in common daily use among the people should be given the same meaning in the statute as they have among the great mass of the people who are expected to read, obey and uphold the law. It is a plain perversion of any law to construe it in the light of the logic of refined technicalities. The farmer, the miner, and the day laborer all alike have a common and very clear understanding of the meaning of words in daily use among them. To them and the great mass and body of the people the word “candidate” has a well-defined meaning. They understand a candidate to be one who is presenting himself as an aspirant or applicant for an office or position — one who is seeking a nomination or election to a position or office.
When a man is spending his money in employing and sending out workers, or perfecting an organization, or advertising *511and exploiting himself, or influencing public opinion in his favor or against an opponent, or in numerous other ways that present themselves to the office-seeker, for the purpose of increasing and enhancing his ultimate chances of nomination for a given office, he is for all practical purposes a “candidate” for such nomination, and the people so understand it. In this respect the reasoning of the learned justice in Leonard v. Commonwealth, 112 Pa. 607, 4 Atl. 220, is unanswerable. Our primary election law does not attempt to define who is a candidate for nomination. On the contrary, it recognizes the right of every elector qualified to hold the office to be a candidate for nomination to that office. It attempts to regulate the conduct of a candidate in seeking a nomination, and prescribes terms and conditions on which he can have his name printed on the official primary ballot, but the fact that hd neglects or fails to get his name printed on the ballot does not prevent his being a candidate, although it greatly diminishes his chances for the nomination. (See State v. Nichols, 50 Wash. 508, 97 Pac. 728.)
That anyone is a candidate who seeks a nomination at the primary, whether his name be printed on the official ballot or not, is borne out by the statute itself, and is accentuated by both secs. 14 and 30, wherein it calls one a “candidate” whose name is written on the ballot by the elector himself.
In order to command respect for and compliance .with the requirements and mandates of the law, the legislature thought it wise to incorporate in the act certain prohibitive and penal provisions which correspond very closely with provisions of' the “criminal practices acts” of some of the states and very similar to provisions found in the primary election laws of the state of Washington (1909 Sess. Laws Wash., pp. 176-179). These are proper incidents to such a law, and highly necessary to its efficiency in order to enable the law to reach out and lay hold on those who refuse it obedience. They deal chiefly with those who tamper with and influence voters and attempt to control the means and avenues of publicity. It pronounces severe penalties for its violation. The purpose was to give worth and ability an even show in the race for *512public office as against trickery, cunning and money. That idea has been unmistakably written into the law, and it only remains to be seen whether it can be accomplished in practice ■as it has been written in theory.
But it is said that the statute does not say when the candidate shall begin to keep account of his expenditures and does not specify the period of time in or during which the limitation of expenditures runs. This is clearly answered by see. 24 of the act. It says, “No person shall, in order to aid or promote his own nomination to an office .... give, pay, expend or contribute or promise to give, pay, expend or contribute, ’ ’ etc., any' money or thing of value except for personal expenses, and then the section is ended with the proviso that, “No candidate for nomination to any office at any primary .shall expend for personal expenses or at all in order to aid or promote his own nomination to such office more than fifteen per cent of yearly compensation or salary attached to such office.” When the law says that no person “shall expend for personal expenses or at all” exceeding a fixed sum, it seems to me that covers all times and all expenditures. The important question is not when did a man become a candidate, but did he expend money at any time in violation of the statute to “aid or promote” his nomination to office. It becomes purely a question of fact in each case to be established in the same manner that any other fact is established. This is the plain and natural import of the language written into the law, and any other construction would be strained and wholly unjustified.
The purposes and object of this law are clear, and its main and substantial features are not difficult to understand. In many of its minor details it might have been made much more explicit, but those are more matters of form and detail of administration than of substance.